Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 20 April 1820
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 20 April 1820
				
				Your Letter my Dear Charles would cause me considerable uneasiness did I not know that you have the power of remedying largely the evils of which you complaint and that all you want is to exert that portion of resolution or will (which you Amply possess upon most points) to buckle too seriously and earnestly to your studies without suffering your most more pleasing avocations to draw you from your positive duties—remember my Dear Son that weakness and want of stability in the character of       a man is an odious defect which necessarily deprives him of the respect of all who by nature and circumstances ought to look and be assured that habits are easier to acquire than to break—You have lived long enough with your father to be aware  of the great importance of regularity and method and have often remarked how much may be atchieved by real application in a given time—Let me therefore entreat you to keep up both  your spirits and courage and to devote your time making it short provided you determine to lend your whole thoughts to the object before you and you will soon find your studies less irksome and more easy than you at present imagine—without toil you are perfectly aware that nothing can be attained and even reading which now affords you so much pleasure was acquired by close and incessant application—Independent of my strong affection for you, you must allow me to say that my pride would be deeply wounded by any failure on your part as you have been the one of my Children who have lived the most with me and I should be accused as the principal cause of your ill success—Of your powers I have no doubt of your application I have many fears but I am so confident of your affection I will not doubt that time and real labour will conquer all difficulties you must expect that the President must wait to be assurd that your studies are constant and his approbation tho’ slow to appear will be sure. Go on therefore and you cannot fail— 
				
					
				
				
			